Citation Nr: 0428576	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for prostate cancer residuals with impotency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that implemented a February 
2003 proposal to reduce the disability rating assigned for 
the veteran's service-connected prostate cancer residuals 
from 100 percent to 20 percent.

In June 2004, the veteran and his spouse testified at a 
hearing conducted by the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.  
Although the record shows the RO sent a March 2004 
development letter to the veteran, that letter addressed 
claims for secondary service connection for reduced energy 
and digestive problems, which are not currently on appeal.   

At his personal hearing in June 2004, the veteran's testimony 
indicated that his service-connected disability had worsened 
since his last VA examination in October 2002.  Therefore, he 
should be re-examined by VA in order to ensure that the 
record adequately reveals the current state of his prostate 
cancer residuals with impotency.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

On remand, the RO should also make arrangements to obtain the 
veteran's treatment records for residuals of prostate cancer 
from John F. Reilly, M.D., dated since October 2002, as well 
as any treatment records from the Durham VA Medical Center 
(VAMC) dated since May 2003.

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Make arrangements to obtain the 
veteran's treatment records for residuals 
of prostate cancer from John F. Reilly, 
M.D. dated since October 2002, as well as 
any treatment records from the Durham VAMC 
dated since May 2003.  Actual treatment 
records, as opposed to summaries, should be 
requested.

3.  After the foregoing development has 
been accomplished, schedule the veteran for 
an appropriate VA examination.  The claims 
file must be made available to the 
examiner, and the examiner must review the 
file and indicate in his/her report that 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  

The examiner should identify and describe 
in detail all residuals of the veteran's 
prostate cancer residuals with impotency.  
The examiner should specifically comment on 
the frequency of daytime and nighttime 
voiding intervals; the need for the wearing 
of and frequency of changing any absorbent 
materials; and any loss of erectile power.  

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.  A 
rationale for any opinion expressed should 
be provided.  

4.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



